SCHEDULE 14C (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [x ] Preliminary Information Statement [] Confidential, for use of the Commission only [] Definitive Information Statement Maui General Store, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Price per unit or other underlying value of transaction pursuant to Exchange Act Rule 0-11.(Set forth the amount on which the filing fee is calculated and state how it was determined.) 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: MAUI GENERAL STORE, INC. 21 West 39th Street, Suite 2A New York, NY 10018 INFORMATION STATEMENT To the Holders of the Voting Stock: The purpose of this Information Statement is to notify you that the holders of shares representing a majority of the voting power of Maui General Store, Inc.(“Maui General Store”) have given their written consent to a resolution adopted by the Board of Directors of Maui General Store to amend the Certificate of Incorporation so as to (1) change the name of the corporation to “China Digital Animation Development, Inc.”; (2)effect a reverse split of the company’s common stock in a ratio of one-for-twenty five; (3) reduce the authorized common stock to 100 million shares; and (4) authorize a new class of stock consisting of five million “blank check” preferred shares. We anticipate that this Information Statement will be mailed on December 31, 2008 to shareholders of record.On or after January 21, 2009, the amendment of the Certificate of Incorporation will be filed with the New York Department of State and it will become effective. The New York Business Corporation Law permits holders of a majority of the voting power to take shareholder action by written consent. Accordingly, Maui General Store will not hold a meeting of its shareholders to consider or vote upon the amendment of Maui General Store’s Certificate of Incorporation. WE ARE NOT ASKING YOU FOR A PROXY. YOU ARE REQUESTED NOT TO SEND US A PROXY. December 31, 2008 Fu Qiang Chief Executive Officer VOTING SECURITIES OUTSTANDING We determined the shareholders of record for purposes of this shareholder action at the close of business on December 16, 2009 (the “Record Date”).On the Record Date, the authorized voting stock consisted of 500,000,000 shares of Common Stock, par value $0.001 per share, each of which was entitled to one vote; and on the Record Date there were 500,000,000 shares issued, outstanding and entitled to vote. The following table sets forth the number of shares of voting stock beneficially owned by each person who, as of the Record Date, owned beneficially more than 5% of any class of Maui General Store’s voting stock, as well as the ownership of such shares by each member of Maui General Store’s Board of Directors and the shares beneficially owned by its officers and directors as a group. Name of Amount and Nature of Beneficial Percentage Beneficial Owner Ownership(1) of Class Fu Qiang 227,500,000 45.5% Fu Zhiguo 0 Zong Guoqing 0 All officers and directors as a group (3 persons) 227,500,000 45.5% Su Jianping 222,500,000 44.5% (1) Except as otherwise noted, all shares are owned of record and beneficially. AMENDMENT OF THE CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE CORPORATION The Board of Directors of Maui General Store has adopted a resolution to change the name of the Company from Maui General Store, Inc. to “China Digital Animation Development, Inc.”The holders of shares representing a majority of the voting power of the Company’s outstanding voting stock have given their written consent to the resolution. Under New York corporation law, the consent of the holders of a majority of the voting power is effective as shareholders’ approval. We will file the Amendment with the New York Department of State on or after January 21, 2009, and it will become effective on the date of such filing (the “Effective Date”). Reasons for Approving the Name Change The primary purpose of the name change is to better represent the Company’s business.The Company recently acquired the outstanding capital stock of RDX Holdings Limited, a corporation organized under the laws of the British Virgin Islands thatis engaged in the business of managing the assets and operations of Heilongjiang Hairong Science and Technology Development Co Ltd., a joint stock company organized under the laws of The People’s Republic of China (“Hairong”).Hairong is engaged in several businesses, all in The People’s Republic of China, including network and software design, financial information delivery, management consulting, and the production and presentation of cultural events. Because of this new overall direction in the Company’s business, the Board of Directors and majority shareholders have determined to change the Company’s name. 2 Certificates for the Company’s common stock that recite the name “Maui General Store, Inc.” will continue to represent shares in the Company after the Effective Date.If, however, a shareholder wishes to exchange his certificate for a certificate reciting the name “China Digital Animation Development, Inc.” after the Effective Date, he may do so by surrendering his certificate to the Company’s Transfer Agent with a request for a replacement certificate and the appropriate stock transfer fee.Maui General Store’s Transfer Agent is: American Registrar & Transfer Company 342 East 900 South Salt Lake City, UT 84111 Telephone: (801) 363-9065 - Fax: (801) 363-9066 AMENDMENT OF THE CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE SPLIT OF THE COMMON STOCK, TO DECREASE THE AUTHORIZED COMMON STOCK, AND TO AUTHORIZE BLANK CHECK PREFERRED SHARES The Board of Directors of Maui General Store has adopted a resolution to effect a reverse split of Maui General Store’s common stock in the ratio of 1:25 (the “Reverse Split”).The resolution also calls for a decrease in the number of shares of common stock authorized by the Certificate of Incorporation from 500,000,000 to 100,000,000 (“Common Share Decrease”), and the creation of a new class of authorized stock consisting of 5,000,000preferred shares (“Authorization of Preferred Shares”).The newly authorized preferred shares will be “blank check” shares, meaning that the Board of Directors will have the authority to determine the rights, preferences and limitations associated with the shares, without having to seek a vote of shareholders.The Board intends to issue some of the preferred shares to Fu Qiang, our Chief Executive Officer, as explained below. Reasons for Approving the Reverse Split, Common Share Decrease and Authorization of Preferred Shares Our Certificate of
